Citation Nr: 1536874	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for pan bronchiolitis, to include as secondary to herbicide exposure and/or chronic lymphocytic leukemia, claimed as large granular lymphocytic leukemia.

2. Entitlement to service connection for chronic lymphocytic leukemia, claimed as large granular lymphocytic leukemia, to include as secondary to herbicide exposure and/or pan bronchiolitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant has active service from September 1962 to October 1967, with four months and eighteen days of prior unverified active service.

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015, the appellant testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the transcript of the May 2015 Board hearing, a June 2015 statement from the appellant's private physician, and statements from the appellant dated in June 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required prior to the Board's adjudication of the appellant's claims. 

The appellant asserts that he was along the perimeter base at U-Tapao, Thailand beginning in April 1967. During his May 2015 Board hearing, he reported that he jogged along the perimeter of the base regularly, and that he saw trucks spraying chemicals either right before or right after him. He asserted that his work with aircrafts placed him along the perimeter. He asserted that his housing, as well as the hammerhead launches for aircraft wherein he spent time on stand-by and doing pre-flight work, were built on newly-defoliated ground. He reported that the base was constantly undergoing construction and defoliation and that he breathed in the dust and dirt from the new roads. 

The AOJ, in a March 2012 Formal Finding, determined that there was a lack of information required to corroborate herbicide exposure from in-country Thailand service. The AOJ indicated that the appellant's service treatment and personnel records, unit assignment, medals and decorations, discharge documents, lay assertions, and an October 2011 response from the National Personnel Records Center (NPRC), were reviewed. 

However, it does not appear that the AOJ considered the discrepancies in the appellant's service personnel records. The appellant's DD-214, his service separation document, is silent for any foreign or sea service, however, his service treatment records indicate that he was treated in June 1967 and August 1967 in Guam. His service personnel records also include data in one report under "Combat Report," indicating that he had out-of-country, 14 combat missions, August through September 1967, Vietnam/Laos area and 42 in-country combat missions, March through September 1967, Vietnam/Laos area. The time period cited is not listed in the Chronological Listing of Service, wherein no foreign service is listed. In another report, under "Foreign Service," there is an entry indicating that the appellant had temporary duty (TDY) at sea for 52 days, and his "Foreign Service Summary" indicates that he had 189 days of TDY from March 18, 1967, through September 20, 1967. Under "Special Education/Qualifications," there is a notation indicating that the appellant underwent a Counterinsurgency Experience, March 23, 1967, through September 13, 1967, Vietnam/Laos area. 

Also, his DD-214 lists his medals to include the Small Arms Expert Marksmanship Ribbon (SAEMR), a Distinguished Unit Citation (DUC), and the National Defense Service Medal (NDSM); and his service personnel records indicate that in addition, the appellant received the Vietnam Service Medal (VSM) and the Republic of Vietnam Campaign Medal (RVCM).  

It does not appear that the AOJ sought any records beyond the appellant's service personnel records. The appellant's unit records during the time period at issue, from the Hq 22 Bomb Wg (SAC) and the 486th Bomb Sq (SAC), may clarify the discrepancies in the appellant's service personnel records and detail his unit's actions regarding work on the base at U-Tapao, Thailand, or any possible qualifying service in the Republic of Vietnam. To date, the appellant has not asserted that he was on the ground in the Republic of Vietnam. On remand, the AOJ should attempt to locate the appellant's unit records for the period listed in his service personnel records as a period of TDY, from March 18, 1967, through September 20, 1967.  

One of the appellant's private physicians, Dr. Sidell, in an October 2011 statement, wrote that the Appellant had been a patient of his clinic since 1969. He asserted that the appellant had been treated for difficulties with bronchitis in as early as 1978, and in 1999, 2000, 2001, 2003, and 2008. The appellant's private treatment records from Dr. Sidell are not of record. On remand, the AOJ should elicit from the appellant authorization to obtain his private treatment records from Dr. Sidell. 

A VA examiner, in July 2012, opined that the appellant's pan bronchiolitis was not related to service, as he incurred respiratory symptoms during service and was not seen or treated again for many years. In April 2013, she opined that the appellant's pan bronchiolitis was not related to the appellant's reported use of oxygen through a breathing mask or changes in air pressure in aircrafts, as there was no medical literature to support a connection between such and the development of pan bronchiolitis 40 years later. It appears that the VA examiner was not aware of Dr. Sidell's statement that the appellant had been treated for difficulties with bronchitis in as early as 1978, and in 1999, 2000, 2001, 2003, and 2008. Her July 2012 and April 2013 opinions are thus based on an inaccurate factual premise and are of no probative value. Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate). 

On remand, the AOJ should afford the appellant a VA examination, if he is physically able to attend such, and obtain a sufficient VA opinion as to the etiology of both his pan bronchiolitis and large granular lymphocytic leukemia, each to include as secondary to herbicide exposure and/or the other claimed disability. The Board notes here that one of the appellant's private physicians, in an October 2011 letter, stated that the appellant's large granular lymphocytic leukemia is a form of chronic lymphocytic leukemia. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the appellant and provide him a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for his outstanding private treatment records from Dr. Sidell. Advise the appellant that he may submit any outstanding relevant private treatment records if he so chooses. Obtain any identified and authorized private treatment records. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the appellant appropriately notified.

2. Obtain from the United States Army and Joint Services Records Research Center (JSRRC), or any other appropriate federal source, the appellant's unit records and/or histories for the time period from March 18, 1967, through September 20, 1967, regarding service with the Hq 22 Bomb Wg (SAC) and the 486th Bomb Sq (SAC). If a negative response is received from any facility, the appellant must be duly notified and provided an opportunity to submit such records. Documented evidence as to what steps were taken to obtain such records should be set forth in the record.

3. Determine the particular areas and/or bases in Thailand to which the appellant was assigned on temporary duty, and specifically, any air base(s) in Thailand such as the Royal Air Force Base U-Tapao, with service in any capacity with security personnel, or service requiring time spent near an air base perimeter, pursuant to VA's Adjudication Procedure Manual, M21, IV.ii.2.C.10.q. 

The appellant specifically contends that he was exposed to herbicides by living and working on ground, including jogging regularly around the base perimeter, and working on stand-by and pre-flight activities on newly-constructed hammerhead launches and the air strip, that had been recently defoliated with herbicides at the Royal Air Force Base in U-Tapao, Thailand, and his service personnel records indicate that he was on temporary duty from March 18, 1967, through September 20, 1967. 

4. Determine whether the appellant had any qualifying service in the Republic of Vietnam related to his out-of-country, 14 combat missions, August through September 1967, Vietnam/Laos area and 42 in-country combat missions, March through September 1967, Vietnam/Laos area, as well as his TDY at sea for 52 days, and his 189 days of TDY from March 18, 1967, through September 20, 1967, and his Counterinsurgency Experience, March 23, 1967, through September 13, 1967, Vietnam/Laos area, each noted in his service personnel records. 

5. Then, schedule the appellant for a VA examination with the VA examiner who submitted the July 2012 and April 213 opinions, or a suitable substitute, unless his current health renders him unable to attend such. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the appellant's pan bronchiolitis was incurred in active service or is related to any incident of service, specifically including consideration of his:  in-service treatment for viral pleuritis, sinusitis, upper respiratory infections, and head colds; his reported in-service oxygen use through a breathing mask and changing air pressure in aircrafts; his post-service treatment for difficulties with bronchitis in as early as 1978, and in 1999, 2000, 2001, 2003, and 2008; and any found exposure to herbicides by the development directed herein. 

(b) The examiner should opine as to whether it is at least as likely as not that any pan bronchiolitis is proximately due to, the result of, chronic lymphocytic leukemia, claimed as large granular lymphocytic leukemia.

(c) The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not that any pan bronchiolitis is aggravated, made permanently worse beyond the natural progression of the disease, by chronic lymphocytic leukemia, claimed as large granular lymphocytic leukemia.

(d) If no exposure to herbicides is found by the development directed herein, the examiner should opine as to whether it is at least as likely as not that the appellant's chronic lymphocytic leukemia, claimed as large granular lymphocytic leukemia, was incurred in active service or is related to any incident of service, specifically including consideration of his:  in-service treatment for viral pleuritis, sinusitis, upper respiratory infections, and head colds; his reported in-service oxygen use through a breathing mask and changing air pressure in aircrafts; and his post-service treatment for difficulties with bronchitis in as early as 1978, and in 1999, 2000, 2001, 2003, and 2008. 

(e) The examiner should opine as to whether it is at least as likely as not that chronic lymphocytic leukemia, claimed as large granular lymphocytic leukemia, is proximately due to, the result of, any pan bronchiolitis.

(f) The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not that chronic lymphocytic leukemia, claimed as large granular lymphocytic leukemia, is aggravated, made permanently worse beyond the natural progression of the disease, by any pan bronchiolitis.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinions, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

6. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claims considering any additional evidence added to the record. If any action remains adverse, provide the appellant and his representative with a Supplemental Statement of the Case and allow the appellant an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.       §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



